SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

609
CA 10-01807
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


FS KIDS, LLC, DOING BUSINESS AS BUDWEY’S
FOOD MARKET, MASK FOODS, INC., VALU HOME
CENTERS, INC., KBLM FOODS, INC., DOING
BUSINESS AS BLASDELL JUBILEE, KDJB
FOODS, INC., DOING BUSINESS AS SAVE-A-LOT                          ORDER
LACKAWANNA, GAIGE & SON GROCERY, INC.,
DOING BUSINESS AS CORNING JUBILEE, TJ’S
MARKET, INC., DOING BUSINESS AS HORSEHEADS
JUBILEE, BB&T SUPERMARKETS INC., DOING
BUSINESS AS ATTICA JUBILEE, BNR-LARSON, LLC,
DOING BUSINESS AS CORFU IGA, AND GIFT EXPRESS
OF NEW YORK, INC., DOING BUSINESS AS THE
MARKET IN THE SQUARE, ON THEIR OWN BEHALF
AND ON BEHALF OF ALL OTHERS SIMILARLY
SITUATED AS THEY, AS FORMER EMPLOYEE
MEMBERS/PARTICIPANTS IN THE WHOLESALE AND
RETAIL WORKERS’ COMPENSATION TRUST OF NEW
YORK, PLAINTIFFS-APPELLANTS,

                      V

COMPENSATION RISK MANAGERS, LLC,
DEFENDANT-RESPONDENT.


PHILLIPS LYTLE LLP, BUFFALO (KENNETH A. MANNING OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

CONNORS & VILARDO, LLP, BUFFALO (ERIC M. SOEHNLEIN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered August 4, 2009 in a breach of contract action.
The order, among other things, denied plaintiffs’ motion to supplement
the record.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on March 30, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.


Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court